Undercofler, Justice.
This appeal was docketed in this court on July 28, 1971. The enumeration of errors was not filed until August 25, 1971. Under Rule 14 (a) (226 Ga. 905, 911), in effect at the time the case was docketed in the court, the failure to file the enumeration of errors within 20 days after the case was docketed may be deemed as a failure to perfect the appeal. The appellant having failed to perfect the appeal and no providential cause having been shown for such failure, it is ordered that the appeal be and the same is dismissed.

Appeal dismissed.


All the Justices concur.